May 10, 2012




                                   JUDGMENT

                       The Fourteenth Court of Appeals
                         839 E. 19TH STREET, L.P., Appellant

NO. 14-11-00349-CV                       V.

   SCOTT FRIEDSON D/B/A NATIONAL INCOME PROPERTY, L.L.C., Appellee
                              ____________________
     This cause, an appeal from the judgment in favor of appellee, Scott Friedson d/b/a
National Income Property, L.L.C., signed January 19, 2011, was heard on the transcript
of the record. We have inspected the record and find the evidence is legally insufficient
to support the judgment.      We therefore order the judgment of the court below
REVERSED and RENDER judgment that appellee, Scott Friedson d/b/a National
Income Property, L.L.C., take nothing on his claims against appellant, 839th E. 19th
Street, L.P.

       We order appellee, Scott Friedson d/b/a National Income Property, L.L.C., to pay
all costs incurred in this appeal. We further order this decision certified below for
observance.